Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. July 31, 2008 (Unaudited) Common Stocks96.8% Shares Value ($) Consumer Discretionary16.0% Activision Blizzard 205,603 a 7,397,596 Agilent Technologies 429,353 a 15,482,469 Amazon.com 60,909 a,b 4,649,793 Best Buy 152,806 b 6,069,454 DeVry 45,023 2,557,757 Electronic Arts 255,926 a 11,050,885 Family Dollar Stores 277,128 b 6,457,082 GameStop, Cl. A 187,405 a,b 7,591,777 Gap 460,833 7,428,628 Home Depot 260,925 6,217,843 Limited Brands 375,678 6,194,930 Nordstrom 160,819 b 4,621,938 Omnicom Group 153,141 6,537,589 Visa, Cl. A 45,930 3,355,646 Walt Disney 167,302 b 5,077,616 Consumer Staples11.0% Avon Products 244,922 10,384,693 CVS Caremark 124,284 4,536,366 Dean Foods 278,629 a,b 5,934,798 Estee Lauder, Cl. A 133,294 b 5,878,265 Kraft Foods, Cl. A 300,509 b 9,562,196 Philip Morris International 169,422 8,750,646 Procter & Gamble 95,314 6,241,161 Wal-Mart Stores 300,708 17,627,503 Energy10.7% Chesapeake Energy 104,826 5,257,024 Chevron 89,140 7,537,678 Exxon Mobil 234,539 18,863,972 Halliburton 247,954 11,113,298 Nabors Industries 145,282 a 5,296,982 Schlumberger 99,382 10,097,211 Transocean 22,231 a 3,024,083 Ultra Petroleum 83,338 a 5,948,666 Exchange Traded Funds1.5% iShares Russell 1000 Growth Index Fund 52,255 b 2,820,725 Standard & Poor's Depository Receipts (Tr. Ser. 1) 50,007 b 6,342,388 Financial6.4% Assurant 134,121 8,063,354 Charles Schwab 399,623 9,147,370 Goldman Sachs Group 17,505 3,221,620 Janus Capital Group 243,823 b 7,397,590 JPMorgan Chase & Co. 116,671 4,740,343 Unum Group 320,792 b 7,750,335 Health Care9.5% Allergan 133,235 6,918,894 Covidien 108,557 5,345,347 Gilead Sciences 115,742 a 6,247,753 Johnson & Johnson 89,705 6,142,101 Pharmaceutical Product Development 346,761 13,225,464 Thermo Fisher Scientific 238,160 a 14,413,443 Wyeth 176,246 7,141,488 Industrial8.7% Boeing 65,534 4,004,783 Deere & Co. 43,330 3,040,033 Dover 198,285 9,840,885 Energy Conversion Devices 74,729 a,b 5,225,799 FedEx 52,409 b 4,131,926 Flowserve 38,470 5,129,590 Precision Castparts 23,757 2,219,617 Union Pacific 112,864 9,304,508 Waste Management 336,122 11,945,776 Information Technology24.6% Adobe Systems 162,034 a 6,700,106 Akamai Technologies 308,662 a,b 7,204,171 Altera 356,531 b 7,825,855 Apple 134,177 a 21,327,434 Autodesk 68,530 a 2,185,422 CA 147,971 b 3,530,588 EMC 547,679 a 8,220,662 Google, Cl. A 30,418 a 14,410,527 Intel 550,653 12,218,990 International Business Machines 101,361 12,972,181 KLA-Tencor 104,281 b 3,919,923 Marvell Technology Group 327,731 a 4,847,141 MEMC Electronic Materials 320,114 a 14,792,468 Microsoft 1,061,998 27,314,589 Oracle 358,906 a 7,727,246 Materials3.7% Allegheny Technologies 83,080 b 3,928,853 Cleveland-Cliffs 27,547 2,986,370 Freeport-McMoRan Copper & Gold 68,119 b 6,590,513 Monsanto 55,026 6,554,147 Potash Corp of Saskatchewan 15,180 3,100,819 Telecommunication Services4.7% Cisco Systems 534,253 a 11,748,223 QUALCOMM 141,686 7,840,903 Verizon Communications 291,948 9,937,910 Total Common Stocks (cost $581,118,180) Other Investment3.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $20,737,000) 20,737,000 c Investment of Cash Collateral for Securities Loaned12.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $75,599,787) 75,599,787 c Total Investments (cost $677,454,967) 112.1% Liabilities, Less Cash and Receivables (12.1%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At July 31, 2008, the total market value of the fund's securities on loan is $71,278,576 and the total market value of the collateral held by the fund is $75,599,787. c Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $677,454,967. Net unrealized appreciation on investments was $27,273,538 of which $62,737,566 related to appreciated investment securities and $35,464,028 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and
